             Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 1 of 102



COWAN, LIEBOWITZ & LATMAN, P.C.
114 West 47th Street
New York, NY 10036-1525
(212) 790-9200
Kieran G. Doyle (kgd@cll.com)
Thomas Kjellberg (txk@cll.com)

Paul D. Polidoro (ppolidor@jw.org)
Watch Tower Bible and Tract Society of Pennsylvania
100 Watchtower Drive
Patterson, NY 12563
(845) 306-1000

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 WATCH TOWER BIBLE AND TRACT SOCIETY OF
 PENNSYLVANIA,
                                Plaintiff,

                  -against-                                           No. 20-cv-3366

 THE TRUTH AND TRANSPARENCY FOUNDATION,
 RYAN C. McKNIGHT, and ETHAN G. DODGE,

                               Defendants.



                                             COMPLAINT

        Plaintiff Watch Tower Bible and Tract Society of Pennsylvania, by its attorneys, Cowan,

Liebowitz & Latman, P.C., for its Complaint against Defendants The Truth and Transparency

Foundation, Ryan C. McKnight, and Ethan G. Dodge alleges:


                                  NATURE OF THE ACTION

        1.      This is a civil action for copyright infringement in violation of the Copyright Act,

17 U.S.C. § 101 et seq. This litigation seeks relief against the ongoing wholesale infringement of



31653/001/3453468.2
             Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 2 of 102



Plaintiff’s registered copyrights in 74 original motion pictures. Defendants, without

authorization or permission from Plaintiff, have made unauthorized copies of Plaintiff’s motion

pictures, and are reproducing, publicly displaying, publicly performing and distributing

Plaintiff’s works online. Plaintiff, accordingly, seeks injunctive relief and statutory damages for

willful copyright infringement.


                                            PARTIES

        2.      Plaintiff Watch Tower Bible and Tract Society of Pennsylvania (“Watch Tower”)

is a Pennsylvania non-profit corporation with its principal place of business at 200 Watch Tower

Drive, Patterson, New York 12563.

        3.      Upon information and belief, Defendant The Truth and Transparency Foundation

(“TTF”) is a Nevada non-profit corporation with its principal place of business at 109 Cascade

Meadow Court, Henderson, Nevada 89011.

        4.      Upon information and belief, Defendant Ryan C. McKnight (“McKnight”) is an

individual residing in Henderson, Nevada. Mr. McKnight is the President and Executive

Director and a founding owner of TTF.

        5.      Upon information and belief, Defendant Ethan G. Dodge (“Dodge”) is an

individual residing in Pleasant Grove, Utah. Mr. Dodge is the Secretary and Technical Director

and a founding owner of TTF.

        6.      Upon information and belief, McKnight and Dodge had and still have primary

responsibility for the control, management and operation of the affairs of TTF, with the right and

ability to supervise the infringing activities complained of in this Complaint.

        7.      Upon information and belief, Defendants, while engaging and participating in the

unlawful acts set forth herein, were agents of and collaborators with one another.

                                                 2

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 3 of 102



        8.       Upon information and belief, Defendants operate and control websites located at

www.faithleaks.org and www.truthandtransparency.org.


                                  JURISDICTION AND VENUE

        9.       This Court has original jurisdiction over claims arising under the Copyright Act

pursuant to 28 U.S.C. §§ 1331 and 1338.

        10.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and (c).

        11.      This Court has personal jurisdiction over Defendants because, on information and

belief, Defendants, in person or through an agent,

                 (a)    have transacted business, and have offered to supply goods, in New York,

        including through their interactive website located at truthandtransparency.org, on which

        merchandise is offered for sale to, and donations solicited from, New York residents;

        and/or

                 (b)    have committed tortious acts both within and outside New York, causing

        injury to Watch Tower in New York.


                                   FACTUAL BACKGROUND

        12.      Watch Tower over decades has created and published thousands of original works

of authorship, including literary works, works of visual art, musical works, and motion pictures,

and has secured over 3,300 federal copyright registrations for its original works. Under the

Copyright Act, Watch Tower has the exclusive rights, among other things, to “reproduce the

copyrighted work[s],” to “distribute copies or phonorecords of the copyrighted work[s] to the

public,” and in the case of its “motion pictures and other audiovisual works, to perform the

copyrighted work[s] publicly,” as well as to authorize or license others to engage in such


                                                   3

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 4 of 102



activities. 17 U.S.C. § 106.

        13.     In mid-2018, Watch Tower learned that 487 of its copyrighted literary works were

being reproduced, displayed and distributed without license or permission by Defendants on the

faithleaks.org website.

        14.     On December 31, 2018, Watch Tower’s counsel notified Defendants that their

unauthorized publication of Watch Tower’s literary works on the faithleaks site was in violation

of Watch Tower’s exclusive rights under the Copyright Act, and demanded that such infringing

materials be removed from the faithleaks site.

        15.     Defendants, through counsel, declined Watch Tower’s demand that its literary

works be removed from the faithleaks site. Defendants did not contest Watch Tower’s

ownership of valid copyrights, or its prima facie case of infringement of those copyrights, but

instead asserted “the defense found in 17 U.S.C. § 107,” claiming that Defendants’ wholesale

reproduction and distribution of complete works, unaltered and unaccompanied by new matter,

was protected as fair use.

        16.     In May 2019, Watch Tower learned that a large number of motion pictures

created by Watch Tower, including the 74 motion pictures at issue here, had been uploaded to

and made available for public performance on Rutube, a Russian online video streaming service

located at rutube.ru and available to users worldwide.

        17.     Watch Tower submitted to Rutube notices of claimed infringement, objecting to

the unauthorized posting of its copyrighted works on the Rutube site and demanding their

removal. In response, Rutube removed the Watch Tower videos from its site.

        18.     Shortly thereafter, Defendants posted the Watch Tower videos that had been

“taken down” from Rutube to Defendants’ faithleaks.org site.


                                                 4

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 5 of 102



        19.     In a May 2019 article titled “2019 Jehovah’s Witness Convention Videos

Published Again After Successful Takedown Request,” published on Defendants’

truthandtransparency.org website, Defendants boasted not only about their past infringements

and refusals to comply with Watch Tower’s efforts to enforce its copyrights, but also about these

new infringements, leaving no doubt as to Defendants’ willfulness.

        20.     The Watch Tower videos remain available on the faithleaks site to the present

day.


                 WATCH TOWER’S COPYRIGHTED MOTION PICTURES
                       AND DEFENDANTS’ INFRINGEMENTS

        21.     (a)    In 2018, Watch Tower created, in-house, an original video motion picture

titled “Be a Courageous … Pioneer.” Watch Tower’s copyright in the “Be a Courageous …

Pioneer” video has been duly registered with the United States Copyright Office under

Registration No. PA0002121393, with an effective date of May 18, 2018.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Be a Courageous … Pioneer” video on Defendants’

“Faith Leaks” website, at the URL https://faithleaks.org/wiki/index.php?title=File:2017-No_23-

Be_a_Courageous%E2%80%94Pioneer-Video_1.mkv, where it is available, in its entirety and

without alteration, for public performance and for further reproduction and distribution via

download, without restriction:




                                                5

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 6 of 102




        22.     (a)    In 2018, Watch Tower created, in-house, an original video motion picture

titled “Talk 33 - Video 1 - Learn Courage From Creation (Symposium) – Horses.” Watch

Tower’s copyright in the “Talk 33 - Video 1 - Learn Courage From Creation (Symposium) –

Horses” video has been duly registered with the United States Copyright Office under

Registration No. PA0002121074, with an effective date of May 18, 2018.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 33 - Video 1 - Learn Courage From Creation

(Symposium) – Horses” video on Defendants’ “Faith Leaks” website, at the URL

https://faithleaks.org/wiki/index.php?title=File:2017-No_33-


                                                6

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 7 of 102



Learn_Courage_From_Creation%E2%80%94Horses-Video_1.mkv, where it is available, in its

entirety and without alteration, for public performance and for further reproduction and

distribution via download, without restriction:




        23.     (a)   In 2018, Watch Tower created, in-house, an original video motion picture

titled “Talk 40 - Video 1 - How Our Brothers Are Showing Courage In … (Symposium) - North

America.” Watch Tower’s copyright in the “Talk 40 - Video 1 - How Our Brothers Are

Showing Courage In … (Symposium) - North America” video has been duly registered with the

United States Copyright Office under Registration No. PA0002121104, with an effective date of

May 18, 2018.


                                                  7

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 8 of 102



        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 40 - Video 1 - How Our Brothers Are Showing

Courage In … (Symposium) - North America” video on Defendants’ “Faith Leaks” website, at

the URL https://faithleaks.org/wiki/index.php?title=File:2017-No_40-

How_Our_Brothers_Are_Showing_Courage_In%E2%80%94North_America-Video_1.mkv,

where it is available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




        24.     (a)    In 2018, Watch Tower created, in-house, an original video motion picture

titled “Talk 44 - Video 1 - Future Events That Will Require Courage (Symposium) - The Cry of

                                                  8

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 9 of 102



‘Peace and Security!’” Watch Tower’s copyright in the “Talk 44 - Video 1 - Future Events That

Will Require Courage (Symposium) - The Cry of ‘Peace and Security!’” video has been duly

registered with the United States Copyright Office under Registration No. PA0002121120, with

an effective date of May 18, 2018.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 44 - Video 1 - Future Events That Will Require

Courage (Symposium) - The Cry of ‘Peace and Security!’” video on Defendants’ “Faith Leaks”

website, at the URL https://faithleaks.org/wiki/index.php?title=File:2017-No_44-

Future_Events_That_Will_Require_Courage%E2%80%94The_Cry_of_Peace_and_Security-

Video_1.mkv, where it is available, in its entirety and without alteration, for public performance

and for further reproduction and distribution via download, without restriction:




                                                 9

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 10 of 102




        25.     (a)    In 2018, Watch Tower created, in-house, an original video motion picture

titled “Talk 45 - Video 1 - Future Events That Will Require Courage (Symposium) - The

Destruction of Babylon the Great.” Watch Tower’s copyright in the “Talk 45 - Video 1 - Future

Events That Will Require Courage (Symposium) - The Destruction of Babylon the Great” video

has been duly registered with the United States Copyright Office under Registration No.

PA0002121121, with an effective date of May 18, 2018.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 45 - Video 1 - Future Events That Will Require

Courage (Symposium) - The Destruction of Babylon the Great” video on Defendants’ “Faith


                                               10

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 11 of 102



Leaks” website, at the URL https://faithleaks.org/wiki/index.php?title=File:2017-No_45-

Future_Events_That_Will_Require_Courage%E2%80%94The_Destruction_of_Babylon_the_Gr

eat-Video_1.mkv, where it is available, in its entirety and without alteration, for public

performance and for further reproduction and distribution via download, without restriction:




        26.     (a)    In 2018, Watch Tower created, in-house, an original video motion picture

titled “Talk 46-Video 1 - Future Events That Will Require Courage (Symposium) - The

Proclamation of the Hailstone Message.” Watch Tower’s copyright in the “Talk 46-Video 1 -

Future Events That Will Require Courage (Symposium) - The Proclamation of the Hailstone

Message” video has been duly registered with the United States Copyright Office under


                                                 11

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 12 of 102



Registration No. PA0002121124, with an effective date of May 18, 2018.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 46-Video 1 - Future Events That Will Require

Courage (Symposium) - The Proclamation of the Hailstone Message” video on Defendants’

“Faith Leaks” website, at the URL https://faithleaks.org/wiki/index.php?title=File:2017-No_46-

Future_Events_That_Will_Require_Courage%E2%80%94The_Proclamation_of_the_Hailstone

_Message-Video_1.mkv, where it is available, in its entirety and without alteration, for public

performance and for further reproduction and distribution via download, without restriction:




        27.     (a)    In 2018, Watch Tower created, in-house, an original video motion picture

                                                12

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 13 of 102



titled “Talk 47 - Video 1 - Future Events That Will Require Courage (Symposium) - The Attack

by Gog of Magog.” Watch Tower’s copyright in the “Talk 47 - Video 1 - Future Events That

Will Require Courage (Symposium) - The Attack by Gog of Magog” video has been duly

registered with the United States Copyright Office under Registration No. PA0002121125, with

an effective date of May 18, 2018.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 47 - Video 1 - Future Events That Will Require

Courage (Symposium) - The Attack by Gog of Magog” video on Defendants’ “Faith Leaks”

website, at the URL https://faithleaks.org/wiki/index.php?title=File:2017-No_47-

Future_Events_That_Will_Require_Courage%E2%80%94The_Attack_by_Gog_of_Magog-

Video_1.mkv, where it is available, in its entirety and without alteration, for public performance

and for further reproduction and distribution via download, without restriction:




                                                13

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 14 of 102




        28.     (a)    In 2018, Watch Tower created, in-house, an original video motion picture

titled “Talk 48 - Video 1 - Future Events That Will Require Courage (Symposium) -

Armageddon.” Watch Tower’s copyright in the “Talk 48-Video 1 - Future Events That Will

Require Courage (Symposium) - Armageddon” video has been duly registered with the United

States Copyright Office under Registration No. PA0002121607, with an effective date of May

18, 2018.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 48-Video 1 - Future Events That Will Require

Courage (Symposium) - Armageddon” video on Defendants’ “Faith Leaks” website, at the URL

                                               14

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 15 of 102



https://faithleaks.org/wiki/index.php?title=File:2017-No_48-

Future_Events_That_Will_Require_Courage%E2%80%94Armageddon-Video_1.mkv, where it

is available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




        29.     (a)    In 2018, Watch Tower created, in-house, an original video motion picture

titled “Talk 49 - Video 1 - Future Events That Will Require Courage (Symposium) - The Great

Reconstruction.” Watch Tower’s copyright in the “Talk 49 - Video 1 - Future Events That Will

Require Courage (Symposium) - The Great Reconstruction” video has been duly registered with

the United States Copyright Office under Registration No. PA0002121129, with an effective date


                                                 15

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 16 of 102



of May 18, 2018.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 49 - Video 1 - Future Events That Will Require

Courage (Symposium) - The Great Reconstruction” video on Defendants’ “Faith Leaks” website,

at the URL https://faithleaks.org/wiki/index.php?title=File:2017-No_49-

Future_Events_That_Will_Require_Courage%E2%80%94The_Great_Reconstruction-

Video_1.mkv, where it is available, in its entirety and without alteration, for public performance

and for further reproduction and distribution via download, without restriction:




        30.     (a)    In 2018, Watch Tower created, in-house, an original video motion picture


                                                16

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 17 of 102



titled “Talk 50 - Video 1 - Future Events That Will Require Courage (Symposium) - The Final

Test.” Watch Tower’s copyright in the “Talk 50 - Video 1 - Future Events That Will Require

Courage (Symposium) - The Final Test” video has been duly registered with the United States

Copyright Office under Registration No. PA0002121132, with an effective date of May 18,

2018.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 50 - Video 1 - Future Events That Will Require

Courage (Symposium) - The Final Test” video on Defendants’ “Faith Leaks” website, at the

URL https://faithleaks.org/wiki/index.php?title=File:2017-No_50-

Future_Events_That_Will_Require_Courage%E2%80%94The_Final_Test-Video_1.mkv, where

it is available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




                                                  17

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 18 of 102




        31.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “2019 ‘Love Never Fails’! Convention - Music-Video Presentation 1.” Watch Tower’s

copyright in the “2019 ‘Love Never Fails’! Convention - Music-Video Presentation 1” video has

been duly registered with the United States Copyright Office under Registration No.

PA0002191509, with an effective date of May 17, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “2019 ‘Love Never Fails’! Convention - Music-Video

Presentation 1” video on Defendants’ “Faith Leaks” website, at the URL

https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_003_r720P.mp4, where it is


                                               18

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 19 of 102



available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




        32.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 01 Video 1 - Chairman’s Address: ‘Love Never Fails - Why?’ (Romans 8:38, 39; 1

Corinthians 13:1-3, 8, 13).” Watch Tower’s copyright in the “Talk 01 Video 1 - Chairman’s

Address: ‘Love Never Fails - Why?’ (Romans 8:38, 39; 1 Corinthians 13:1-3, 8, 13)” video has

been duly registered with the United States Copyright Office under Registration No.

PA0002191514, with an effective date of May 17, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly


                                                 19

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 20 of 102



performed and distributed Watch Tower’s “Talk 01 Video 1 - Chairman’s Address: ‘Love Never

Fails - Why?’ (Romans 8:38, 39; 1 Corinthians 13:1-3, 8, 13)” video on Defendants’ “Faith

Leaks” website, at the URL https://faithleaks.org/wiki/index.php?title=File:CO-

v19_E_006_r720P.mp4, where it is available, in its entirety and without alteration, for public

performance and for further reproduction and distribution via download, without restriction:




        33.     (a)   In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 01 Video 2 - Chairman’s Address: ‘Love Never Fails’ - Why?’ (Romans 8:38, 39; 1

Corinthians 13:1-3, 8, 13).” Watch Tower’s copyright in the “Talk 01 Video 2 - Chairman’s

Address: ‘Love Never Fails’ - Why?’ (Romans 8:38, 39; 1 Corinthians 13:1-3, 8, 13)” video has


                                               20

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 21 of 102



been duly registered with the United States Copyright Office under Registration No.

PA0002191517, with an effective date of May 17, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 01 Video 2 - Chairman’s Address: ‘Love Never

Fails’ - Why?’ (Romans 8:38, 39; 1 Corinthians 13:1-3, 8, 13)” video on Defendants’ “Faith

Leaks” website, at the URL https://faithleaks.org/wiki/index.php?title=File:CO-

v19_E_007_r720P.mp4, where it is available, in its entirety and without alteration, for public

performance and for further reproduction and distribution via download, without restriction:




        34.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture


                                               21

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 22 of 102



titled “Talk 02 Video 1 - Symposium: Beware of Trusting in What Fails! - Wealth (Matthew

6:24).” Watch Tower’s copyright in the “Talk 02 Video 1 - Symposium: Beware of Trusting in

What Fails! - Wealth (Matthew 6:24)” video has been duly registered with the United States

Copyright Office under Registration No. PA0002191478, with an effective date of May 17,

2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 02 Video 1 - Symposium: Beware of Trusting in

What Fails! - Wealth (Matthew 6:24)” video on Defendants’ “Faith Leaks” website, at the URL

https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_009_r720P.mp4, where it is

available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




                                                 22

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 23 of 102




        35.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 03 Video 1 - Symposium: Beware of Trusting in What Fails! - Status and Fame

(Ecclesiastes 2:16; Romans 12:16).” Watch Tower’s copyright in the “Talk 03 Video 1 -

Symposium: Beware of Trusting in What Fails! - Status and Fame (Ecclesiastes 2:16; Romans

12:16)” video has been duly registered with the United States Copyright Office under

Registration No. PA0002191475, with an effective date of May 17, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 03 Video 1 - Symposium: Beware of Trusting in

What Fails! - Status and Fame (Ecclesiastes 2:16; Romans 12:16)” video on Defendants’ “Faith

                                               23

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 24 of 102



Leaks” website, at the URL https://faithleaks.org/wiki/index.php?title=File:CO-

v19_E_011_r720P.mp4, where it is available, in its entirety and without alteration, for public

performance and for further reproduction and distribution via download, without restriction:




        36.     (a)   In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 04 Video 1 - Symposium: Beware of Trusting in What Fails! - Human Wisdom

(Romans 12:1, 2).” Watch Tower’s copyright in the “Talk 04 Video 1 - Symposium: Beware of

Trusting in What Fails! - Human Wisdom (Romans 12:1, 2)” video has been duly registered with

the United States Copyright Office under Registration No. PA0002191487, with an effective date

of May 17, 2019.


                                               24

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 25 of 102



        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 04 Video 1 - Symposium: Beware of Trusting in

What Fails! - Human Wisdom (Romans 12:1, 2)” video on Defendants’ “Faith Leaks” website, at

the URL https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_013_r720P.mp4, where it is

available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




        37.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 05 Video 1 - Symposium: Beware of Trusting in What Fails! - Strength and Beauty

(Proverbs 31:30; 1 Peter 3:3, 4).” Watch Tower’s copyright in the “Talk 05 Video 1 -


                                                 25

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 26 of 102



Symposium: Beware of Trusting in What Fails! - Strength and Beauty (Proverbs 31:30; 1 Peter

3:3, 4)” video has been duly registered with the United States Copyright Office under

Registration No. PA0002191489, with an effective date of May 17, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 05 Video 1 - Symposium: Beware of Trusting in

What Fails! - Strength and Beauty (Proverbs 31:30; 1 Peter 3:3, 4)” video on Defendants’ “Faith

Leaks” website, at the URL https://faithleaks.org/wiki/index.php?title=File:CO-

v19_E_015_r720P.mp4, where it is available, in its entirety and without alteration, for public

performance and for further reproduction and distribution via download, without restriction:




                                               26

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 27 of 102



        38.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 06 Video 1 - DRAMATIC BIBLE READING: Jehovah Kept Showing Loyal Love

(Genesis 37:1-36; 39:1; 47:12).” Watch Tower’s copyright in the “Talk 06 Video 1 -

DRAMATIC BIBLE READING: Jehovah Kept Showing Loyal Love (Genesis 37:1-36; 39:1;

47:12)” video has been duly registered with the United States Copyright Office under

Registration No. PA0002191501, with an effective date of May 17, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 06 Video 1 - DRAMATIC BIBLE READING:

Jehovah Kept Showing Loyal Love (Genesis 37:1-36; 39:1; 47:12)” video on Defendants’ “Faith

Leaks” website, at the URL https://faithleaks.org/wiki/index.php?title=File:CO-

v19_E_018_r720P.mp4, where it is available, in its entirety and without alteration, for public

performance and for further reproduction and distribution via download, without restriction:




                                               27

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 28 of 102




        39.     40.    (a)    In 2019, Watch Tower created, in-house, an original video motion

picture titled “2019 ‘Love Never Fails’! Convention—Music-Video Presentation 2Talk 23 Video

1 - Symposium: Display Unfailing Love in the Congregation - To the Elderly (Leviticus 19:32).”

Watch Tower’s copyright in the “2019 ‘Love Never Fails’! Convention—Music-Video

Presentation 2” video has been duly registered with the United States Copyright Office under

Registration No. PA0002191510, with an effective date of May 17, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “2019 ‘Love Never Fails’! Convention—Music-Video

Presentation 2” video on Defendants’ “Faith Leaks” website, at the URL

                                               28

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 29 of 102



https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_023_r720P.mp4, where it is

available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




        40.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 08 Video 1 - Symposium: Love Never Fails Despite … A Loveless Upbringing

(Psalm 27:10).” Watch Tower’s copyright in the “Talk 08 Video 1 - Symposium: Love Never

Fails Despite … A Loveless Upbringing (Psalm 27:10)” video has been duly registered with the

United States Copyright Office under Registration No. PA0002191450, with an effective date of

May 17, 2019.


                                                 29

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 30 of 102



        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 08 Video 1 - Symposium: Love Never Fails

Despite … A Loveless Upbringing (Psalm 27:10)” video on Defendants’ “Faith Leaks” website,

at the URL https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_026_r720P.mp4, where it

is available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




        41.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 09 Video 1 - Symposium: Love Never Fails Despite … A Difficult Work

Environment (1 Peter 2:18-20).” Watch Tower’s copyright in the “Talk 09 Video 1 -

                                                 30

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 31 of 102



Symposium: Love Never Fails Despite … A Difficult Work Environment (1 Peter 2:18-20)”

video has been duly registered with the United States Copyright Office under Registration No.

PA0002191453, with an effective date of May 17, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 09 Video 1 - Symposium: Love Never Fails

Despite … A Difficult Work Environment (1 Peter 2:18-20)” video on Defendants’ “Faith

Leaks” website, at the URL https://faithleaks.org/wiki/index.php?title=File:CO-

v19_E_028_r720P.mp4, where it is available, in its entirety and without alteration, for public

performance and for further reproduction and distribution via download, without restriction:




                                               31

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 32 of 102



        42.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 10 Video 2 - Symposium: Love Never Fails Despite … An Ungodly School

Environment (1 Timothy 4:12).” Watch Tower’s copyright in the “Talk 10 Video 2 -

Symposium: Love Never Fails Despite … An Ungodly School Environment (1 Timothy 4:12)”

video has been duly registered with the United States Copyright Office under Registration No.

PA0002191458, with an effective date of May 17, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 10 Video 2 - Symposium: Love Never Fails

Despite … An Ungodly School Environment (1 Timothy 4:12)” video on Defendants’ “Faith

Leaks” website, at the URL https://faithleaks.org/wiki/index.php?title=File:CO-

v19_E_031_r720P.mp4, where it is available, in its entirety and without alteration, for public

performance and for further reproduction and distribution via download, without restriction:




                                               32

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 33 of 102




        43.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 11 Video 1 - Symposium: Love Never Fails Despite … Chronic Health Problems (2

Corinthians 12:9, 10).” Watch Tower’s copyright in the “Talk 11 Video 1 - Symposium: Love

Never Fails Despite … Chronic Health Problems (2 Corinthians 12:9, 10)” video has been duly

registered with the United States Copyright Office under Registration No. PA0002191459, with

an effective date of May 17, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 11 Video 1 - Symposium: Love Never Fails

Despite … Chronic Health Problems (2 Corinthians 12:9, 10)” video on Defendants’ “Faith


                                               33

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 34 of 102



Leaks” website, at the URL https://faithleaks.org/wiki/index.php?title=File:CO-

v19_E_033_r720P.mp4, where it is available, in its entirety and without alteration, for public

performance and for further reproduction and distribution via download, without restriction:




        44.     (a)   In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 12 Video 1 - Symposium: Love Never Fails Despite … Poverty (Philippians 4:12,

13).” Watch Tower’s copyright in the “Talk 12 Video 1 - Symposium: Love Never Fails Despite

… Poverty (Philippians 4:12, 13)” video has been duly registered with the United States

Copyright Office under Registration No. PA0002191460, with an effective date of May 17,

2019.

                                               34

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 35 of 102



        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 12 Video 1 - Symposium: Love Never Fails

Despite … Poverty (Philippians 4:12, 13)” video on Defendants’ “Faith Leaks” website, at the

URL https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_035_r720P.mp4, where it is

available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




        45.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 12 Video 2 - Symposium: Love Never Fails Despite … Poverty (Philippians 4:12,

13).” Watch Tower’s copyright in the “Talk 12 Video 2 - Symposium: Love Never Fails Despite


                                                 35

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 36 of 102



… Poverty (Philippians 4:12, 13)” video has been duly registered with the United States

Copyright Office under Registration No. PA0002191461, with an effective date of May 17,

2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 12 Video 2 - Symposium: Love Never Fails

Despite … Poverty (Philippians 4:12, 13)” video on Defendants’ “Faith Leaks” website, at the

URL https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_036_r720P.mp4, where it is

available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




                                                 36

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 37 of 102



        46.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 13 Video 1 - Symposium: Love Never Fails Despite … Family Opposition (Matthew

5:44).” Watch Tower’s copyright in the “Talk 13 Video 1 - Symposium: Love Never Fails

Despite … Family Opposition (Matthew 5:44)” video has been duly registered with the United

States Copyright Office under Registration No. PA0002191455, with an effective date of May

17, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 13 Video 1 - Symposium: Love Never Fails

Despite … Family Opposition (Matthew 5:44)” video on Defendants’ “Faith Leaks” website, at

the URL https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_038_r720P.mp4, where it is

available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




                                                 37

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 38 of 102




        47.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 14 Video 1 - Symposium: Creation Reveals Jehovah’s Love - The Heavens (Psalm

8:3, 4; 33:6).” Watch Tower’s copyright in the “Talk 14 Video 1 - Symposium: Creation

Reveals Jehovah’s Love - The Heavens (Psalm 8:3, 4; 33:6)” video has been duly registered with

the United States Copyright Office under Registration No. PA0002191432, with an effective date

of May 17, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 14 Video 1 - Symposium: Creation Reveals

Jehovah’s Love - The Heavens (Psalm 8:3, 4; 33:6)” video on Defendants’ “Faith Leaks”


                                               38

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 39 of 102



website, at the URL https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_041_r720P.mp4,

where it is available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




        48.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 15 Video 1 - Symposium: Creation Reveals Jehovah’s Love - The Earth (Psalm

37:29; 115:16).” Watch Tower’s copyright in the “Talk 15 Video 1 - Symposium: Creation

Reveals Jehovah’s Love - The Earth (Psalm 37:29; 115:16)” video has been duly registered with

the United States Copyright Office under Registration No. PA0002191434, with an effective date

of May 17, 2019.

                                                 39

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 40 of 102



        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 15 Video 1 - Symposium: Creation Reveals

Jehovah’s Love - The Earth (Psalm 37:29; 115:16)” video on Defendants’ “Faith Leaks” website,

at the URL https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_043_r720P.mp4, where it

is available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




        49.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 16 Video 1 - Symposium: Creation Reveals Jehovah’s Love - Plants (Genesis 1:11,

29; 2:9, 15; Acts 14:16, 17).” Watch Tower’s copyright in the “Talk 16 Video 1 - Symposium:


                                                 40

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 41 of 102



Creation Reveals Jehovah’s Love - Plants (Genesis 1:11, 29; 2:9, 15; Acts 14:16, 17)” video has

been duly registered with the United States Copyright Office under Registration No.

PA0002191437, with an effective date of May 17, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 16 Video 1 - Symposium: Creation Reveals

Jehovah’s Love - Plants (Genesis 1:11, 29; 2:9, 15; Acts 14:16, 17)” video on Defendants’ “Faith

Leaks” website, at the URL https://faithleaks.org/wiki/index.php?title=File:CO-

v19_E_045_r720P.mp4, where it is available, in its entirety and without alteration, for public

performance and for further reproduction and distribution via download, without restriction:




                                               41

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 42 of 102



        50.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 17 Video 1 - Symposium: Creation Reveals Jehovah’s Love - Animals (Genesis

1:27; Matthew 6:26).” Watch Tower’s copyright in the “Talk 17 Video 1 - Symposium: Creation

Reveals Jehovah’s Love - Animals (Genesis 1:27; Matthew 6:26)” video has been duly

registered with the United States Copyright Office under Registration No. PA0002191444, with

an effective date of May 17, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 17 Video 1 - Symposium: Creation Reveals

Jehovah’s Love - Animals (Genesis 1:27; Matthew 6:26)” video on Defendants’ “Faith Leaks”

website, at the URL https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_047_r720P.mp4,

where it is available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




                                                 42

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 43 of 102




        51.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 18 Video 1 - Symposium: Creation Reveals Jehovah’s Love - The Human Body

(Psalm 139:14; Ecclesiastes 3:11).” Watch Tower’s copyright in the “Talk 18 Video 1 -

Symposium: Creation Reveals Jehovah’s Love - The Human Body (Psalm 139:14; Ecclesiastes

3:11)” video has been duly registered with the United States Copyright Office under Registration

No. PA0002191446, with an effective date of May 17, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 18 Video 1 - Symposium: Creation Reveals

Jehovah’s Love - The Human Body (Psalm 139:14; Ecclesiastes 3:11)” video on Defendants’


                                               43

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 44 of 102



“Faith Leaks” website, at the URL https://faithleaks.org/wiki/index.php?title=File:CO-

v19_E_049_r720P.mp4, where it is available, in its entirety and without alteration, for public

performance and for further reproduction and distribution via download, without restriction:




        52.     (a)   In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 19 Video 1 - ‘Those Whom Jehovah Loves He Disciplines’ (Hebrews 12:5-11;

Psalm 19:7, 8, 11).” Watch Tower’s copyright in the “Talk 19 Video 1 - ‘Those Whom Jehovah

Loves He Disciplines’ (Hebrews 12:5-11; Psalm 19:7, 8, 11)” video has been duly registered

with the United States Copyright Office under Registration No. PA0002191504, with an

effective date of May 17, 2019.


                                               44

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 45 of 102



        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 19 Video 1 - ‘Those Whom Jehovah Loves He

Disciplines’ (Hebrews 12:5-11; Psalm 19:7, 8, 11)” video on Defendants’ “Faith Leaks” website,

at the URL https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_051_r720P.mp4, where it

is available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




        53.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 20 Video 1 - ‘Clothe Yourselves With Love’ (Colossians 3:12-14).” Watch Tower’s

copyright in the “Talk 20 Video 1 - ‘Clothe Yourselves With Love’ (Colossians 3:12-14)” video


                                                 45

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 46 of 102



has been duly registered with the United States Copyright Office under Registration No.

PA0002191471, with an effective date of May 17, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 20 Video 1 - ‘Clothe Yourselves With Love’

(Colossians 3:12-14)” video on Defendants’ “Faith Leaks” website, at the URL

https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_053_r720P.mp4, where it is

available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




        54.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

                                                 46

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 47 of 102



titled “2019 ‘Love Never Fails’! Convention - Music-Video Presentation 3.” Watch Tower’s

copyright in the “2019 ‘Love Never Fails’! Convention - Music-Video Presentation 3” video has

been duly registered with the United States Copyright Office under Registration No.

PA0002191139, with an effective date of May 22, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “2019 ‘Love Never Fails’! Convention - Music-Video

Presentation 3” video on Defendants’ “Faith Leaks” website, at the URL

https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_058_r720P.mp4, where it is

available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




                                                 47

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 48 of 102




        55.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 21 Video 1 - Symposium: Display Unfailing Love in the Congregation - To Those

Taking the Lead (1 Thessalonians 5:12, 13).” Watch Tower’s copyright in the “Talk 21 Video 1

- Symposium: Display Unfailing Love in the Congregation - To Those Taking the Lead (1

Thessalonians 5:12, 13)” video has been duly registered with the United States Copyright Office

under Registration No. PA0002191157, with an effective date of May 22, 2019, and

Supplementary Registration No. PA0002214841, dated August 19, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 21 Video 1 - Symposium: Display Unfailing


                                               48

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 49 of 102



Love in the Congregation - To Those Taking the Lead (1 Thessalonians 5:12, 13)” video on

Defendants’ “Faith Leaks” website, at the URL

https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_061_r720P.mp4, where it is

available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




        56.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 23 Video 1 - Symposium: Display Unfailing Love in the Congregation - To the

Elderly (Leviticus 19:32).” Watch Tower’s copyright in the “Talk 23 Video 1 - Symposium:

Display Unfailing Love in the Congregation - To the Elderly (Leviticus 19:32)” video has been


                                                 49

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 50 of 102



duly registered with the United States Copyright Office under Registration No. PA0002191160,

with an effective date of May 22, 2019, and Supplementary Registration No. PA0002216893,

dated September 4, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 23 Video 1 - Symposium: Display Unfailing

Love in the Congregation - To the Elderly (Leviticus 19:32)” video on Defendants’ “Faith

Leaks” website, at the URL https://faithleaks.org/wiki/index.php?title=File:CO-

v19_E_065_r720P.mp4, where it is available, in its entirety and without alteration, for public

performance and for further reproduction and distribution via download, without restriction:




                                               50

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 51 of 102



        57.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 24 Video 1 - Symposium: Display Unfailing Love in the Congregation - To Full-

Time Ministers (1 Thessalonians 1:3).” Watch Tower’s copyright in the “Talk 24 Video 1 -

Symposium: Display Unfailing Love in the Congregation - To Full-Time Ministers (1

Thessalonians 1:3)” video has been duly registered with the United States Copyright Office

under Registration No. PA0002191146, with an effective date of May 22, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 24 Video 1 - Symposium: Display Unfailing

Love in the Congregation - To Full-Time Ministers (1 Thessalonians 1:3)” video on Defendants’

“Faith Leaks” website, at the URL https://faithleaks.org/wiki/index.php?title=File:CO-

v19_E_067_r720P.mp4, where it is available, in its entirety and without alteration, for public

performance and for further reproduction and distribution via download, without restriction:




                                               51

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 52 of 102




        58.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 25 Video 1 - Symposium: Display Unfailing Love in the Congregation - To Foreign

Residents (Leviticus 19:34; Romans 15:7).” Watch Tower’s copyright in the “Talk 25 Video 1 -

Symposium: Display Unfailing Love in the Congregation - To Foreign Residents (Leviticus

19:34; Romans 15:7)” video has been duly registered with the United States Copyright Office

under Registration No. PA0002191155, with an effective date of May 22, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 25 Video 1 - Symposium: Display Unfailing

Love in the Congregation - To Foreign Residents (Leviticus 19:34; Romans 15:7)” video on


                                               52

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 53 of 102



Defendants’ “Faith Leaks” website, at the URL

https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_069_r720P.mp4, where it is

available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




        59.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “ANNOUNCEMENT: Invitation to School for Kingdom Evangelizers Meeting.” Watch

Tower’s copyright in the “ANNOUNCEMENT: Invitation to School for Kingdom Evangelizers

Meeting” video has been duly registered with the United States Copyright Office under

Registration No. PA0002191149, with an effective date of May 22, 2019.


                                                 53

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 54 of 102



        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “ANNOUNCEMENT: Invitation to School for

Kingdom Evangelizers Meeting” video on Defendants’ “Faith Leaks” website, at the URL

https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_071_r720P.mp4, where it is

available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




        60.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 26 Video 1 - Symposium: Display Unfailing Love in the Ministry - Show Your Love

for God (1 John 5:3).” Watch Tower’s copyright in the “Talk 26 Video 1 - Symposium: Display


                                                 54

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 55 of 102



Unfailing Love in the Ministry - Show Your Love for God (1 John 5:3)” video has been duly

registered with the United States Copyright Office under Registration No. PA0002191683, with

an effective date of May 22, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 26 Video 1 - Symposium: Display Unfailing

Love in the Ministry - Show Your Love for God (1 John 5:3)” video on Defendants’ “Faith

Leaks” website, at the URL https://faithleaks.org/wiki/index.php?title=File:CO-

v19_E_073_r720P.mp4, where it is available, in its entirety and without alteration, for public

performance and for further reproduction and distribution via download, without restriction:




                                               55

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 56 of 102



        61.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 27 Video 1 - Symposium: Display Unfailing Love in the Ministry – ‘Love Your

Neighbor as Yourself’ (Matthew 22:39).” Watch Tower’s copyright in the “Talk 27 Video 1 -

Symposium: Display Unfailing Love in the Ministry – ‘Love Your Neighbor as Yourself’

(Matthew 22:39)” video has been duly registered with the United States Copyright Office under

Registration No. PA0002191148, with an effective date of May 22, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 27 Video 1 - Symposium: Display Unfailing

Love in the Ministry – ‘Love Your Neighbor as Yourself’ (Matthew 22:39)” video on

Defendants’ “Faith Leaks” website, at the URL

https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_075_r720P.mp4, where it is

available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




                                                 56

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 57 of 102




        62.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 28 Video 1 - Symposium: Display Unfailing Love in the Ministry - Love Jehovah’s

Word (Psalm 119:97; Matthew 13:52).” Watch Tower’s copyright in the “Talk 28 Video 1 -

Symposium: Display Unfailing Love in the Ministry - Love Jehovah’s Word (Psalm 119:97;

Matthew 13:52)” video has been duly registered with the United States Copyright Office under

Registration No. PA0002191684, with an effective date of May 22, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 28 Video 1 - Symposium: Display Unfailing

Love in the Ministry - Love Jehovah’s Word (Psalm 119:97; Matthew 13:52)” video on


                                               57

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 58 of 102



Defendants’ “Faith Leaks” website, at the URL

https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_077_r720P.mp4, where it is

available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




        63.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “2019 ‘Love Never Fails’! Convention - Music-Video Presentation 4 (v2).” Watch

Tower’s copyright in the “2019 ‘Love Never Fails’! Convention - Music-Video Presentation 4

(v2)” video has been duly registered with the United States Copyright Office under Registration

No. PA0002193286, with an effective date of June 5, 2019.


                                                 58

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 59 of 102



        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “2019 ‘Love Never Fails’! Convention - Music-Video

Presentation 4 (v2)” video on Defendants’ “Faith Leaks” website, at the URL

https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_082_r720P.mp4, where it is

available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




        64.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 30 Video 1 - Symposium: How Our Brothers Are Showing Unfailing Love In …

Africa (Genesis 16:13), Asia (Acts 2:44), Europe (John 4:35), North America (1 Corinthians


                                                 59

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 60 of 102



9:22), Oceania (Psalm 35:18), South America (Acts 1:8).” Watch Tower’s copyright in the

“Talk 30 Video 1 - Symposium: How Our Brothers Are Showing Unfailing Love In … Africa

(Genesis 16:13), Asia (Acts 2:44), Europe (John 4:35), North America (1 Corinthians 9:22),

Oceania (Psalm 35:18), South America (Acts 1:8)” video has been duly registered with the

United States Copyright Office under Registration No. PA0002191713, with an effective date of

May 22, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 30 Video 1 - Symposium: How Our Brothers

Are Showing Unfailing Love In … Africa (Genesis 16:13), Asia (Acts 2:44), Europe (John

4:35), North America (1 Corinthians 9:22), Oceania (Psalm 35:18), South America (Acts 1:8)”

video on Defendants’ “Faith Leaks” website, at the URL

https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_085_r720P.mp4, where it is

available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




                                                 60

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 61 of 102




        65.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 31 Video 1 - Display Unfailing Love in Your Family - Love Your Wife (Ephesians

5:28, 29).” Watch Tower’s copyright in the “Talk 31 Video 1 - Display Unfailing Love in Your

Family - Love Your Wife (Ephesians 5:28, 29)” video has been duly registered with the United

States Copyright Office under Registration No. PA0002191714, with an effective date of May

22, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 31 Video 1 - Display Unfailing Love in Your

Family - Love Your Wife (Ephesians 5:28, 29)” video on Defendants’ “Faith Leaks” website, at


                                               61

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 62 of 102



the URL https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_087_r720P.mp4, where it is

available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




        66.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 32 Video 1 - Display Unfailing Love in Your Family - Love Your Husband

(Ephesians 5:33; 1 Peter 3:1-6).” Watch Tower’s copyright in the “Talk 32 Video 1 - Display

Unfailing Love in Your Family - Love Your Husband (Ephesians 5:33; 1 Peter 3:1-6)” video has

been duly registered with the United States Copyright Office under Registration No.

PA0002191715, with an effective date of May 22, 2019.


                                                 62

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 63 of 102



        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 32 Video 1 - Display Unfailing Love in Your

Family - Love Your Husband (Ephesians 5:33; 1 Peter 3:1-6)” video on Defendants’ “Faith

Leaks” website, at the URL https://faithleaks.org/wiki/index.php?title=File:CO-

v19_E_089_r720P.mp4, where it is available, in its entirety and without alteration, for public

performance and for further reproduction and distribution via download, without restriction:




        67.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 33 Video 1 - Display Unfailing Love in Your Family - Love Your Children (Titus

2:4).” Watch Tower’s copyright in the “Talk 33 Video 1 - Display Unfailing Love in Your


                                               63

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 64 of 102



Family - Love Your Children (Titus 2:4)” video has been duly registered with the United States

Copyright Office under Registration No. PA0002191717, with an effective date of May 22,

2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 33 Video 1 - Display Unfailing Love in Your

Family - Love Your Children (Titus 2:4)” video on Defendants’ “Faith Leaks” website, at the

URL https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_091_r720P.mp4, where it is

available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




                                                 64

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 65 of 102



        68.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “The Story of Josiah: Love Jehovah; Hate What Is Bad - Part I (2 Chronicles 33:10-24;

34:1, 2).” Watch Tower’s copyright in the “The Story of Josiah: Love Jehovah; Hate What Is

Bad - Part I (2 Chronicles 33:10-24; 34:1, 2)” video has been duly registered with the United

States Copyright Office under Registration No. PA0002191144, with an effective date of May

22, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “The Story of Josiah: Love Jehovah; Hate What Is

Bad - Part I (2 Chronicles 33:10-24; 34:1, 2)” video on Defendants’ “Faith Leaks” website, at the

URL https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_094_r720P.mp4, where it is

available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




                                                 65

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 66 of 102




        69.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 35 Video 1 - Teach Your Children How to Show Love (2 Timothy 3:14, 15).”

Watch Tower’s copyright in the “Talk 35 Video 1 - Teach Your Children How to Show Love (2

Timothy 3:14, 15)” video has been duly registered with the United States Copyright Office under

Registration No. PA0002191678, with an effective date of May 22, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 35 Video 1 - Teach Your Children How to

Show Love (2 Timothy 3:14, 15)” video on Defendants’ “Faith Leaks” website, at the URL

https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_096_r720P.mp4, where it is


                                               66

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 67 of 102



available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




        70.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 35 Video 3 - Teach Your Children How to Show Love (2 Timothy 3:14, 15).”

Watch Tower’s copyright in the “Talk 35 Video 3 - Teach Your Children How to Show Love (2

Timothy 3:14, 15)” video has been duly registered with the United States Copyright Office under

Registration No. PA0002192006, with an effective date of May 22, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 35 Video 3 - Teach Your Children How to


                                                 67

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 68 of 102



Show Love (2 Timothy 3:14, 15)” video on Defendants’ “Faith Leaks” website, at the URL

https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_098_r720P.mp4, where it is

available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




        71.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 35 Video 4 - Teach Your Children How to Show Love (2 Timothy 3:14, 15).”

Watch Tower’s copyright in the “Talk 35 Video 4 - Teach Your Children How to Show Love (2

Timothy 3:14, 15)” video has been duly registered with the United States Copyright Office under

Registration No. PA0002192007, with an effective date of May 22, 2019.


                                                 68

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 69 of 102



        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 35 Video 4 - Teach Your Children How to

Show Love (2 Timothy 3:14, 15)” video on Defendants’ “Faith Leaks” website, at the URL

https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_099_r720P.mp4, where it is

available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




        72.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “2019 ‘Love Never Fails’! Convention - Music-Video Presentation 5.” Watch Tower’s

copyright in the “2019 ‘Love Never Fails’! Convention - Music-Video Presentation 5” video has


                                                 69

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 70 of 102



been duly registered with the United States Copyright Office under Registration No.

PA0002191679, with an effective date of May 22, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “2019 ‘Love Never Fails’! Convention - Music-Video

Presentation 5” video on Defendants’ “Faith Leaks” website, at the URL

https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_104_r720P.mp4, where it is

available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




        73.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture


                                                 70

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 71 of 102



titled “Talk 36 Video 1 - Symposium: Remember How Love Behaves - Is Patient and Kind (1

Corinthians 13:4).” Watch Tower’s copyright in the “Talk 36 Video 1 - Symposium: Remember

How Love Behaves - Is Patient and Kind (1 Corinthians 13:4)” video has been duly registered

with the United States Copyright Office under Registration No. PA0002192010, with an

effective date of May 22, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 36 Video 1 - Symposium: Remember How

Love Behaves - Is Patient and Kind (1 Corinthians 13:4)” video on Defendants’ “Faith Leaks”

website, at the URL https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_107_r720P.mp4,

where it is available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




                                                 71

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 72 of 102




        74.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 36 Video 2 - Symposium: Remember How Love Behaves - Is Patient and Kind (1

Corinthians 13:4).” Watch Tower’s copyright in the “Talk 36 Video 2 - Symposium: Remember

How Love Behaves - Is Patient and Kind (1 Corinthians 13:4)” video has been duly registered

with the United States Copyright Office under Registration No. PA0002192009, with an

effective date of May 22, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 36 Video 2 - Symposium: Remember How

Love Behaves - Is Patient and Kind (1 Corinthians 13:4)” video on Defendants’ “Faith Leaks”


                                               72

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 73 of 102



website, at the URL https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_108_r720P.mp4,

where it is available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




        75.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 37 Video 1 - Symposium: Remember How Love Behaves - Is Not Jealous; Does Not

Brag (1 Corinthians 13:4).” Watch Tower’s copyright in the “Talk 37 Video 1 - Symposium:

Remember How Love Behaves - Is Not Jealous; Does Not Brag (1 Corinthians 13:4)” video has

been duly registered with the United States Copyright Office under Registration No.

PA0002191147, with an effective date of May 22, 2019.


                                                 73

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 74 of 102



        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 37 Video 1 - Symposium: Remember How

Love Behaves - Is Not Jealous; Does Not Brag (1 Corinthians 13:4)” video on Defendants’

“Faith Leaks” website, at the URL https://faithleaks.org/wiki/index.php?title=File:CO-

v19_E_110_r720P.mp4, where it is available, in its entirety and without alteration, for public

performance and for further reproduction and distribution via download, without restriction:




        76.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 37 Video 2 - Symposium: Remember How Love Behaves - Is Not Jealous; Does Not

Brag (1 Corinthians 13:4).” Watch Tower’s copyright in the “Talk 37 Video 2 - Symposium:


                                               74

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 75 of 102



Remember How Love Behaves - Is Not Jealous; Does Not Brag (1 Corinthians 13:4)” video has

been duly registered with the United States Copyright Office under Registration No.

PA0002191150, with an effective date of May 22, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 37 Video 2 - Symposium: Remember How

Love Behaves - Is Not Jealous; Does Not Brag (1 Corinthians 13:4)” video on Defendants’

“Faith Leaks” website, at the URL https://faithleaks.org/wiki/index.php?title=File:CO-

v19_E_111_r720P.mp4, where it is available, in its entirety and without alteration, for public

performance and for further reproduction and distribution via download, without restriction:




                                               75

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 76 of 102



        77.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 38 Video 1 - Symposium: Remember How Love Behaves - Does Not Get Puffed Up;

Does Not Behave Indecently (1 Corinthians 13:4, 5).” Watch Tower’s copyright in the “Talk 38

Video 1 - Symposium: Remember How Love Behaves - Does Not Get Puffed Up; Does Not

Behave Indecently (1 Corinthians 13:4, 5)” video has been duly registered with the United States

Copyright Office under Registration No. PA0002191151, with an effective date of May 22,

2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 38 Video 1 - Symposium: Remember How

Love Behaves - Does Not Get Puffed Up; Does Not Behave Indecently (1 Corinthians 13:4, 5)”

video on Defendants’ “Faith Leaks” website, at the URL

https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_113_r720P.mp4, where it is

available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




                                                 76

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 77 of 102




        78.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 38 Video 2 - Symposium: Remember How Love Behaves - Does Not Get Puffed Up;

Does Not Behave Indecently (1 Corinthians 13:4, 5).” Watch Tower’s copyright in the “Talk 38

Video 2 - Symposium: Remember How Love Behaves - Does Not Get Puffed Up; Does Not

Behave Indecently (1 Corinthians 13:4, 5)” video has been duly registered with the United States

Copyright Office under Registration No. PA0002191152, with an effective date of May 22,

2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 38 Video 2 - Symposium: Remember How


                                               77

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 78 of 102



Love Behaves - Does Not Get Puffed Up; Does Not Behave Indecently (1 Corinthians 13:4, 5)”

video on Defendants’ “Faith Leaks” website, at the URL

https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_114_r720P.mp4, where it is

available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




        79.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 39 Video 1 - Symposium: Remember How Love Behaves - Does Not Look for Its

Own Interests; Does Not Become Provoked (1 Corinthians 13:5).” Watch Tower’s copyright in

the “Talk 39 Video 1 - Symposium: Remember How Love Behaves - Does Not Look for Its Own


                                                 78

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 79 of 102



Interests; Does Not Become Provoked (1 Corinthians 13:5)” video has been duly registered with

the United States Copyright Office under Registration No. PA0002191156, with an effective date

of May 22, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 39 Video 1 - Symposium: Remember How

Love Behaves - Does Not Look for Its Own Interests; Does Not Become Provoked (1

Corinthians 13:5)” video on Defendants’ “Faith Leaks” website, at the URL

https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_116_r720P.mp4, where it is

available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




                                                 79

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 80 of 102




        80.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 39 Video 2 - Symposium: Remember How Love Behaves - Does Not Look for Its

Own Interests; Does Not Become Provoked (1 Corinthians 13:5).” Watch Tower’s copyright in

the “Talk 39 Video 2 - Symposium: Remember How Love Behaves - Does Not Look for Its Own

Interests; Does Not Become Provoked (1 Corinthians 13:5)” video has been duly registered with

the United States Copyright Office under Registration No. PA0002191153, with an effective date

of May 22, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 39 Video 2 - Symposium: Remember How


                                               80

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 81 of 102



Love Behaves - Does Not Look for Its Own Interests; Does Not Become Provoked (1

Corinthians 13:5)” video on Defendants’ “Faith Leaks” website, at the URL

https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_117_r720P.mp4, where it is

available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




        81.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 40 Video 1 - Symposium: Remember How Love Behaves - Does Not Keep Account

of the Injury; Does Not Rejoice Over Unrighteousness (1 Corinthians 13:5, 6).” Watch Tower’s

copyright in the “Talk 40 Video 1 - Symposium: Remember How Love Behaves - Does Not


                                                 81

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 82 of 102



Keep Account of the Injury; Does Not Rejoice Over Unrighteousness (1 Corinthians 13:5, 6)”

video has been duly registered with the United States Copyright Office under Registration No.

PA0002191154, with an effective date of May 22, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 40 Video 1 - Symposium: Remember How

Love Behaves - Does Not Keep Account of the Injury; Does Not Rejoice Over Unrighteousness

(1 Corinthians 13:5, 6)” video on Defendants’ “Faith Leaks” website, at the URL

https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_119_r720P.mp4, where it is

available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




                                                 82

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 83 of 102




        82.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 40 Video 2 - Symposium: Remember How Love Behaves - Does Not Keep Account

of the Injury; Does Not Rejoice Over Unrighteousness (1 Corinthians 13:5, 6).” Watch Tower’s

copyright in the “Talk 40 Video 2 - Symposium: Remember How Love Behaves - Does Not

Keep Account of the Injury; Does Not Rejoice Over Unrighteousness (1 Corinthians 13:5, 6)”

video has been duly registered with the United States Copyright Office under Registration No.

PA0002191719, with an effective date of May 22, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 40 Video 2 - Symposium: Remember How


                                               83

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 84 of 102



Love Behaves - Does Not Keep Account of the Injury; Does Not Rejoice Over Unrighteousness

(1 Corinthians 13:5, 6)” video on Defendants’ “Faith Leaks” website, at the URL

https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_120_r720P.mp4, where it is

available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




        83.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 41 Video 1 - Symposium: Remember How Love Behaves - Rejoices With the Truth;

Bears All Things (1 Corinthians 13:6, 7).” Watch Tower’s copyright in the “Talk 41 Video 1 -

Symposium: Remember How Love Behaves - Rejoices With the Truth; Bears All Things (1


                                                 84

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 85 of 102



Corinthians 13:6, 7)” video has been duly registered with the United States Copyright Office

under Registration No. PA0002191722, with an effective date of May 22, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 41 Video 1 - Symposium: Remember How

Love Behaves - Rejoices With the Truth; Bears All Things (1 Corinthians 13:6, 7)” video on

Defendants’ “Faith Leaks” website, at the URL

https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_122_r720P.mp4, where it is

available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




                                                 85

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 86 of 102



        84.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 41 Video 2 - Symposium: Remember How Love Behaves - Rejoices With the Truth;

Bears All Things (1 Corinthians 13:6, 7).” Watch Tower’s copyright in the “Talk 41 Video 2 -

Symposium: Remember How Love Behaves - Rejoices With the Truth; Bears All Things (1

Corinthians 13:6, 7)” video has been duly registered with the United States Copyright Office

under Registration No. PA0002191723, with an effective date of May 22, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 41 Video 2 - Symposium: Remember How

Love Behaves - Rejoices With the Truth; Bears All Things (1 Corinthians 13:6, 7)” video on

Defendants’ “Faith Leaks” website, at the URL

https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_123_r720P.mp4, where it is

available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




                                                 86

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 87 of 102




        85.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 42 Video 1 - Symposium: Remember How Love Behaves - Believes All Things;

Hopes All Things 1 Corinthians 13:7).” Watch Tower’s copyright in the “Talk 42 Video 1 -

Symposium: Remember How Love Behaves - Believes All Things; Hopes All Things 1

Corinthians 13:7)” video has been duly registered with the United States Copyright Office under

Registration No. PA0002191724, with an effective date of May 22, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 42 Video 1 - Symposium: Remember How

Love Behaves - Believes All Things; Hopes All Things 1 Corinthians 13:7)” video on


                                               87

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 88 of 102



Defendants’ “Faith Leaks” website, at the URL

https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_125_r720P.mp4, where it is

available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




        86.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 42 Video 2 - Symposium: Remember How Love Behaves - Believes All Things;

Hopes All Things 1 Corinthians 13:7).” Watch Tower’s copyright in the “Talk 42 Video 2 -

Symposium: Remember How Love Behaves - Believes All Things; Hopes All Things 1

Corinthians 13:7)” video has been duly registered with the United States Copyright Office under


                                                 88

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 89 of 102



Registration No. PA0002191727, with an effective date of May 22, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 42 Video 2 - Symposium: Remember How

Love Behaves - Believes All Things; Hopes All Things 1 Corinthians 13:7)” video on

Defendants’ “Faith Leaks” website, at the URL

https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_126_r720P.mp4, where it is

available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




        87.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture


                                                 89

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 90 of 102



titled “Talk 43 Video 1 - Symposium: Remember How Love Behaves - Endures All Things;

Love Never Fails (1 Corinthians 13:7, 8).” Watch Tower’s copyright in the “Talk 43 Video 1 -

Symposium: Remember How Love Behaves - Endures All Things; Love Never Fails (1

Corinthians 13:7, 8)” video has been duly registered with the United States Copyright Office

under Registration No. PA0002191729, with an effective date of May 22, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 43 Video 1 - Symposium: Remember How

Love Behaves - Endures All Things; Love Never Fails (1 Corinthians 13:7, 8)” video on

Defendants’ “Faith Leaks” website, at the URL

https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_128_r720P.mp4, where it is

available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




                                                 90

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 91 of 102




        88.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 43 Video 2 - Symposium: Remember How Love Behaves - Endures All Things;

Love Never Fails (1 Corinthians 13:7, 8).” Watch Tower’s copyright in the “Talk 43 Video 2 -

Symposium: Remember How Love Behaves - Endures All Things; Love Never Fails (1

Corinthians 13:7, 8)” video has been duly registered with the United States Copyright Office

under Registration No. PA0002191159, with an effective date of May 22, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 43 Video 2 - Symposium: Remember How

Love Behaves - Endures All Things; Love Never Fails (1 Corinthians 13:7, 8)” video on


                                               91

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 92 of 102



Defendants’ “Faith Leaks” website, at the URL

https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_129_r720P.mp4, where it is

available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




        89.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 44 Video 1 - Public Bible Discourse: True Love in a Hate-Filled World - Where?

(John 13:34, 35).” Watch Tower’s copyright in the “Talk 44 Video 1 - Public Bible Discourse:

True Love in a Hate-Filled World - Where? (John 13:34, 35)” video has been duly registered

with the United States Copyright Office under Registration No. PA0002191418, with an


                                                 92

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 93 of 102



effective date of May 22, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 44 Video 1 - Public Bible Discourse: True Love

in a Hate-Filled World - Where? (John 13:34, 35)” video on Defendants’ “Faith Leaks” website,

at the URL https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_132_r720P.mp4, where it

is available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




        90.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 44 Video 2 - Public Bible Discourse: True Love in a Hate-Filled World - Where?


                                                 93

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 94 of 102



(John 13:34, 35).” Watch Tower’s copyright in the “Talk 44 Video 2 - Public Bible Discourse:

True Love in a Hate-Filled World - Where? (John 13:34, 35)” video has been duly registered

with the United States Copyright Office under Registration No. PA0002191141, with an

effective date of May 22, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 44 Video 2 - Public Bible Discourse: True Love

in a Hate-Filled World - Where? (John 13:34, 35)” video on Defendants’ “Faith Leaks” website,

at the URL https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_133_r720P.mp4, where it

is available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




                                                 94

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 95 of 102




        91.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture

titled “The Story of Josiah: Love Jehovah; Hate What Is Bad - Part II (2 Kings 22:3-20; 23:1-25;

2 Chronicles 34:3-33; 35:1-19).” Watch Tower’s copyright in the “The Story of Josiah: Love

Jehovah; Hate What Is Bad - Part II (2 Kings 22:3-20; 23:1-25; 2 Chronicles 34:3-33; 35:1-19)”

video has been duly registered with the United States Copyright Office under Registration No.

PA0002191682, with an effective date of May 22, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “The Story of Josiah: Love Jehovah; Hate What Is

Bad - Part II (2 Kings 22:3-20; 23:1-25; 2 Chronicles 34:3-33; 35:1-19)” video on Defendants’


                                               95

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 96 of 102



“Faith Leaks” website, at the URL https://faithleaks.org/wiki/index.php?title=File:CO-

v19_E_141_r720P.mp4, where it is available, in its entirety and without alteration, for public

performance and for further reproduction and distribution via download, without restriction:




        92.     (a)   In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 47 Video 1 - ‘Carefully Consider Jehovah’s Acts of Loyal Love’ (Psalm 107:43;

Ephesians 5:1, 2).” Watch Tower’s copyright in the “Talk 47 Video 1 - ‘Carefully Consider

Jehovah’s Acts of Loyal Love’ (Psalm 107:43; Ephesians 5:1, 2)” video has been duly registered

with the United States Copyright Office under Registration No. PA0002191138, with an

effective date of May 22, 2019.


                                               96

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 97 of 102



        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 47 Video 1 - ‘Carefully Consider Jehovah’s

Acts of Loyal Love’ (Psalm 107:43; Ephesians 5:1, 2)” video on Defendants’ “Faith Leaks”

website, at the URL https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_144_r720P.mp4,

where it is available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




        93.      (a)   In 2019, Watch Tower created, in-house, an original video motion picture

titled “Talk 47 Video 5 - Unfailing Love (1 Corinthians 13:8)).” Watch Tower’s copyright in the

“Talk 47 Video 5 - Unfailing Love (1 Corinthians 13:8))” video has been duly registered with the


                                                 97

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 98 of 102



United States Copyright Office under Registration No. PA0002191706, with an effective date of

May 24, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “Talk 47 Video 5 - Unfailing Love (1 Corinthians

13:8))” video on Defendants’ “Faith Leaks” website, at the URL

https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_148_r720P.mp4, where it is

available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




        94.     (a)    In 2019, Watch Tower created, in-house, an original video motion picture


                                                 98

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 99 of 102



titled “2019 ‘Love Never Fails’! Convention - Music-Video Presentation 6.” Watch Tower’s

copyright in the “2019 ‘Love Never Fails’! Convention - Music-Video Presentation 6” video has

been duly registered with the United States Copyright Office under Registration No.

PA0002191143, with an effective date of May 22, 2019.

        (b)     Defendants have unlawfully copied, reproduced, publicly displayed, publicly

performed and distributed Watch Tower’s “2019 ‘Love Never Fails’! Convention - Music-Video

Presentation 6” video on Defendants’ “Faith Leaks” website, at the URL

https://faithleaks.org/wiki/index.php?title=File:CO-v19_E_083_r720P.mp4, where it is

available, in its entirety and without alteration, for public performance and for further

reproduction and distribution via download, without restriction:




                                                 99

31653/001/3453468.2
           Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 100 of 102




        95.     Defendants McKnight and Dodge personally participated in, and supervised and

directed, the infringing acts described above. Indeed, they personally conceived of, and directed

and approved all key aspects of, TTF’s infringing activities. They were the moving force behind

those infringing acts.

        96.     The acts of Defendants described above were committed without the permission,

license or consent of Watch Tower.

        97.     Upon information and belief, the acts of Defendants described above were

committed with knowledge or in reckless disregard of Watch Tower’s exclusive rights in the

Watch Tower videos.


                                      CLAIM FOR RELIEF
                                     (Copyright Infringement)

        98.     Watch Tower repeats and realleges the assertions contained in paragraphs 1

through 97 above.

        99.     Watch Tower is the author of, and sole proprietor of all right, title and interest in

and to the copyrights in, each of the Watch Tower videos described above. Under 17 U.S.C. §

106, Watch Tower has the exclusive right to reproduce, distribute, publicly display, publicly

perform, and prepare derivative works based on the Watch Tower videos.

        100.    As alleged above, Defendants have infringed the copyrights in each of the above-

described Watch Tower videos by unlawfully reproducing, distributing, publicly displaying,

publicly performing and/or distributing the Watch Tower videos.

        101.    As alleged above, Defendants’ infringements are willful in that they are

committed with knowledge or in reckless disregard of Watch Tower’s exclusive rights in its

copyrighted videos.

                                                 100

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 101 of 102



        102.     Watch Tower is entitled to recover from Defendants its actual damages as well as

the profits of Defendants attributable to each of the infringements and not taken into account in

computing actual damages, pursuant to 17 U.S.C. § 504(b); or, at Watch Tower’s election, an

award of statutory damages pursuant to 17 U.S.C. § 504(c) with respect to each of the Watch

Tower videos infringed by Defendants that meets the requirements of 17 U.S.C. § 412.

        103.     Pursuant to 17 U.S.C. § 505, Watch Tower is also entitled to recover its costs and

attorneys’ fees from Defendants with respect to each of the Watch Tower videos infringed by

Defendants that meets the requirements of 17 U.S.C. § 412.

        104.     As a result of Defendants’ copyright infringements, Watch Tower has suffered,

and will continue to suffer, irreparable injury not fully compensable in monetary damages, and is

therefore entitled to an injunction enjoining Defendants from engaging in their infringing

activities.

        WHEREFORE, Watch Tower prays that the Court:

        1.       Find that Defendants have willfully infringed Watch Tower’s registered

copyrights in the Watch Tower videos;

        2.       Preliminarily and permanently enjoin Defendants, their officers, agents,

employees, and related companies, and all persons acting for, with, by, through, or under them,

from copying, reproducing, publicly displaying, publicly performing, distributing, advertising,

promoting, offering for sale or selling the Watch Tower videos;

        3.       (a)    Award to Watch Tower, pursuant to 17 U.S.C. § 504(c), its actual

damages incurred as a result of Defendants’ acts of copyright infringement, and all profits

Defendants realized as a result of such unlawful acts, in amounts to be determined at trial; or




                                                 101

31653/001/3453468.2
              Case 1:20-cv-03366 Document 1 Filed 04/30/20 Page 102 of 102



        (b)      In the alternative, with respect to each of the Watch Tower Videos infringed by

Defendants that meets the requirements of 17 U.S.C. § 412, award to Watch Tower, at its

election, statutory damages pursuant to 17 U.S.C. § 504(c);

        4.       Award to Watch Tower, pursuant to 17 U.S.C. § 505, its costs and attorneys’ fees

incurred as a result of Defendants’ unlawful acts; and

        5.       Grant such other and further relief as the Court deems necessary and proper under

the circumstances.

Dated: New York, New York
       April 30, 2020
                                       Respectfully submitted,

                                       COWAN, LIEBOWITZ & LATMAN, P.C.

                                       By: s/Kieran G. Doyle
                                           Kieran G. Doyle (kgd@cll.com)
                                           Thomas Kjellberg (txk@cll.com)

                                       114 West 47th Street
                                       New York, New York 10036-1525
                                       (212) 790-9202

                                       Paul Polidoro
                                       Watch Tower Bible and Tract Society of Pennsylvania
                                       100 Watchtower Drive
                                       Patterson, New York 12563

                                       Attorneys for Plaintiff




                                                102

31653/001/3453468.2
